IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: R.L.C.-E. A/K/A        : No. 385 EAL 2018
R.C.-E., A MINOR                           :
                                           :
                                           : Petition for Allowance of Appeal from
PETITION OF: J.C., MOTHER                  : the Order of the Superior Court

IN THE INTEREST OF: G.J.C.-E. A/K/A        : No. 386 EAL 2018
G.C.E., A MINOR                            :
                                           :
                                           : Petition for Allowance of Appeal from
PETITION OF: J.C., MOTHER                  : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.